NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
EVERY PENNY COUNTS, INC.,
Plaintiff-Appellant,
V. -
BANK OF AMERICA CORPORATION AND BANK OF
AMERICA, N.A., `
Defen,dants-Appellees.
2009-1442
Appea1 from the United States District C0urt for the
Middle District of F1orida in case no. 07-CV-0O042, Judge
J on E. Steele.
ON MOTION
ORDER
Every Penny C0unts, Inc. moves for a 49-day exten-
sion 0f time, until January 31, 2011, within which to file
its opening brief.
Up0n consideration there0f,
IT IS ORDERED THATZ
The motion is g'ranted.

EvERY PENNY c0UNTs v. BANK 0F AMER 2
FOR THE COURT
NUV 29
T___ml 
Date J an Horbaly
Clerk
cc: Harvey S. Kauget, Esq.
SteVen C. Cherny, Esq.
321 u.S.ooul=rF§EEPP:ALs FoR
THE FED AL C|RCU1T
NUV 2 9 2010
.|AN HORBAL¥
CLERK